471 S.W.2d 393 (1971)
Concepcion GOMEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 44514.
Court of Criminal Appeals of Texas.
October 13, 1971.
*394 Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the offense of theft of property over the value of $50.00. The punishment was assessed at two years, probated. Judgment was entered November 16, 1970. The order granting probation was entered January 15, 1971, and notice of appeal was given February 22, 1971.
The appellant was represented by the Honorable Murray J. Howze, who died in February, 1971.
The record shows that counsel died prior to the time of the completion of the record. There is no showing that the appellant was notified of the completion of the record or that he had any knowledge of his attorney's death. There is no showing that the appellant was represented by any attorney other than Mr. Howze. Notice of completion of the record is required before an appellant is required to file his appellate brief in the trial court. See Article 40.09, Section 7, Vernon's Ann.C.C.P.
In the interest of justice, this appeal will be abated so that notice of completion of the record can be given to the appellant personally so that appellant may secure assistance of counsel on appeal. See Chavez v. State, Tex.Cr.App., 471 S.W.2d 392, this day decided.
It is so ordered.